Citation Nr: 0506325	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-31 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for upper back 
disability.

2.  Entitlement to an increased disability evaluation for low 
back pain, narrowing disc space L4/5, trauma, currently 
evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of service in the Alabama Army 
National Guard from June 1977 to September 1997.  She also 
had subsequent service in the Army National Guard during 
which she had multiple periods of active duty for training, 
including a verified period of active duty for training in 
July 1990.      

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The Board notes that the veteran's representative, in a 
presentation to the Board dated January 4, 2005, requested 
that the Board refer to the RO a discrepancy in the effective 
date of service connection for the veteran's bilateral 
shoulder disorder (April 12, 1999 versus April 12, 2000) 
contained in the April 18, 2001 rating decision.  This matter 
is referred to the RO for appropriate action.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

This case must be returned to the RO for initial 
consideration of the additional evidence obtained since the 
issuance of the September 2003 statement of the case (SOC), 
including a VA spine examination associated with the 
veteran's claims folder in May 2004.  A waiver of RO 
consideration of this evidence is not of record.  
Consequently, it must be referred to the RO for initial 
consideration.  See 38 C.F.R. § 20.1304 (2004).

The Board also finds it necessary to have the veteran 
reexamined for purposes of determining whether her claimed 
upper back disability was incurred in or aggravated by active 
service.  Service medical records indicate that the veteran 
was involved in a motor vehicle accident in July 1990 while 
on active duty for training in the Alabama Army National 
Guard.  In a January 2005 statement, the veteran's 
representative contended that her current claimed upper back 
disability (degenerative joint disease of the thoracic spine) 
"cannot be dissociated from the service-connected 
degenerative joint disease of the lumbar spine".  The 
veteran's representative also stated, "The records show that 
the automobile accident leading to the service connection of 
the low back in fact involved all of the back including the 
thoracic spine".  

Under 38 C.F.R. § 3.159(c)(4) (2004), VA will provide an 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but:  1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Based upon evidence of record, including the 
findings of back muscle strain contained in the veteran's 
reserve service medical records after a July 1990 motor 
vehicle accident, her current complaints of upper and mid-
back pain, and the current findings of dextroscoliosis of the 
spine with superimposed mild degenerative joint disease in a 
November 2002 VA thoracic spine radiology report, the Board 
finds that it must obtain a medical examination to identify 
the current diagnosis of the veteran's claimed upper back 
disability and whether it is related to her active military 
service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2004).  

As for the evaluation of the service-connected low back 
disability, the Board notes that a 10 percent disability 
evaluation was continued in the January 2003 rating decision 
that is the subject of this appeal.  The veteran was notified 
of that rating decision by a letter dated February 13, 2003.  
This issue was included in the notice of disagreement filed 
in March 2003, and in the statement of the case issued on 
September 24, 2003.  

The Board also notes, however, that a July 2003 rating 
decision, of which the veteran was notified by a letter dated 
September 27, 2003, increased the low back disability 
evaluation to 20 percent, effective from April 22, 2002.  The 
VA Form 9 filed by the veteran in October 2003 specifically 
indicated that only the upper back disability was being 
appealed.

The veteran's representative, in a VA Form 646 dated March 
12, 2004, discussed the evaluation of the service-connected 
low back disability.  The RO correctly noted that this was 
not a timely substantive appeal concerning that issue and 
treated it as a claim for increase.  A September 2004 rating 
decision, of which the veteran was informed by a letter dated 
September 29, 2004, continued the 20 percent evaluation for 
the low back disability.

The veteran's representative, in a written presentation to 
the Board dated January 4, 2005, listed the low back 
disability as an issue on appeal, related the history of the 
service-connected low back disability, and essentially 
expressed disagreement with the continuation of the 20 
percent disability evaluation.  This written presentation may 
be accepted as a notice of disagreement with the September 
2004 rating decision.  See 38 C.F.R. § 20.300 (2004).  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
when an appellant files a timely NOD and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.  Consequently, this matter will be remanded for the 
issuance of a SOC.

The appellant is hereby informed that she must file a timely 
substantive appeal following the issuance of the SOC for the 
Board to have jurisdiction over the underlying question of 
the evaluation to be assigned to the service-connected low 
back disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain any additional 
treatment records for the veteran's 
claimed upper back disability from the VA 
Medical Center in Montgomery, Alabama for 
the time period from July 2003 to the 
present.

2.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature and extent of her current 
claimed upper back disability.  The 
claims folder and a copy of the REMAND 
should be made available to the examiner 
for review -- including all VA treatment 
records and examination reports as well 
as all reserve service medical records.  
The examiner should note in the 
examination report whether the claims 
folder has been reviewed.  Any necessary 
testing, including X-ray studies, should 
be done.  The examiner should provide a 
diagnosis or diagnoses of the veteran's 
current claimed upper back disability.  
For each diagnosis made, the examiner 
should review the veteran's claims file 
and indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
condition was incurred in or aggravated 
during her active military service.  The 
claims folder should be made available to 
the examiner for review.

3.  If the veteran's claim for entitlement 
to service connection for an upper back 
disability remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) to the veteran and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
September 2003.  An appropriate period of 
time should be allowed for response.

4.  The RO should issue an SOC concerning 
the continuation of the 20 percent 
disability evaluation for the service-
connected low back disability by the 
September 2004 rating decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




